--------------------------------------------------------------------------------

Exhibit 10.3
 
RESTRICTED UNITS AWARD AGREEMENT
 
OF
 
RW HOLDINGS NNN OPERATING PARTNERSHIP, LP
 
THIS RESTRICTED UNITS AWARD AGREEMENT (the “Agreement”) is made as of December
31, 2019 (the “Date of Grant”) between RW Holdings NNN Operating Partnership,
LP, a Delaware limited partnership (the “Partnership”) and The Raymond J. Pacini
Trust u/a/d 5/3/01, Raymond J. Pacini, Trustee (the “Grantee”).
 
WHEREAS, in connection with the contribution of certain assets of BrixInvest,
LLC to the Partnership pursuant to the terms of that certain Contribution
Agreement dated September 19, 2019, by and among the Partnership, RW Holdings
NNN REIT, Inc., BrixInvest, LLC (“BrixInvest”) and Daisho OP Holdings, LLC
(“Daisho”), in which BrixInvest and Daisho contributed certain assets to the
Partnership in exchange for units of limited partnership interest of the
Partnership, the Partnership has agreed to grant to the Grantee an award of
restricted Class P Units in the Partnership (the “Restricted Units”) as set
forth in the Second Amended and Restated Limited Partnership Agreement of the
Partnership (the “Partnership Agreement”) in exchange for Grantee’s services to
the Partnership.
 
NOW, THEREFORE, the parties hereto agree as follows:
 

1.
Grant of Restricted Units.

 


a.
The Partnership hereby grants to the Grantee an award of 16,029 Restricted
Units, subject to the execution and return of this Agreement by the Grantee to
the Partnership as provided herein.  Evidence of the Restricted Units shall be
held by the Partnership, either in the form of Partnership Unit certificate(s)
or book entry, as the case may be.

 


b.
In the event that the Grantee forfeits any of the Restricted Units, the
Partnership shall cancel the issuance and indicate such forfeiture on its books
and records and, if applicable, shall promptly request delivery of the
certificate(s) representing the forfeited Partnership Units to the Partnership.

 


c.
In the event the number of Partnership Units is increased or reduced as a result
of a subdivision or combination of Partnership Units or the payment of a
distribution or any other increase or decrease in the number of Partnership
Units or other transaction such as a merger, reorganization or other change in
the capital structure of the Partnership, the Grantee agrees that any
certificate representing Restricted Units or other securities of the Partnership
issued as a result of any of the foregoing shall be delivered to the Grantee (or
a share custodian) or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Agreement as if initially granted
hereunder.

 


d.
As a condition to, and in consideration for, the grant of the Restricted Units,
the Grantee:

 


i.
Has agreed to forfeit any and all rights to restricted common units of
BrixInvest granted pursuant to that certain Amended and Restated Restricted
Units Award Agreement between BrixInvest and the Grantee dated September 18,
2019;

 


ii.
Must become a party to the Partnership Agreement as of the Date of Grant; and

 

--------------------------------------------------------------------------------


iii.
Must file with the Internal Revenue Service a timely election under Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), with
respect to the Restricted Units in substantially the form of Exhibit A attached
hereto, within thirty (30) days of the Date of Grant.  The Grantee must also
deliver to the Company, within thirty (30) days after the Date of Grant, a copy
of such election.



If the conditions in this Section 1(d)(i) and (ii) are not satisfied by the
Grantee, the Agreement shall become null and void and the Grantee shall have no
rights to the Restricted Units or any other rights under this Agreement.
 

2.
Restrictions on Transfer.

 
The Restricted Units issued under this Agreement may not be sold, transferred or
otherwise disposed of and may not be pledged or otherwise hypothecated until the
earlier of (i) March 31, 2024 or (ii) the Grantee’s involuntary termination of
employment or services with the Partnership, modiv, LLC, or any of their
respective affiliates, without “Cause” as defined herein (an “Involuntary
Termination”) (clauses (i) and (ii) collectively, the “Lock Up Period”).
 

3.
Lapse of Restrictions Generally.

 
Except as provided in Sections 4 and 5 hereof and in Exhibit D to the
Partnership Agreement, the restrictions set forth in this Agreement with respect
to such Restricted Units shall lapse, on the earlier of (i) the expiration of
the Lock Up Period, or (ii) a Change of Control (as defined in Exhibit C of the
Partnership Agreement), provided that, in the case of a Change of Control, the
Grantee has not incurred a termination of employment or services with the
Partnership, modiv, LLC, or any of their respective affiliates, for Cause, prior
to such date.
 
The Restricted Units which have become unrestricted are herein referred to as
the “Unrestricted Units.”  If the Unrestricted Units include a fraction of a
unit, such fractional unit shall be rounded up or down to the next nearest whole
number.
 
Any portion of the Restricted Units which have not become Unrestricted Units in
accordance with this provision before or at the time of a Grantee voluntarily
ceasing to be an employee of or service provider to the Partnership, modiv, LLC,
or any of their respective affiliates, shall be forfeited, except in the event
of a Grantee death, in which case such Restricted Units shall be transferred to
Grantee’s estate or trust.
 

4.
Effect of Change in Control.

 
In the event of a Change in Control at any time on or after the Date of Grant,
all Restricted Units which have not become unrestricted in accordance with
Section 3 hereof shall vest, and the restrictions on such Restricted Units shall
lapse, immediately.  For purposes of this Agreement, “Change of Control” shall
have the meaning set forth in Exhibit C to the Partnership Agreement.
 

5.
Forfeiture of Restricted Units.

 
Notwithstanding any provision to the contrary contained in this Agreement, any
and all Restricted Units which have not become unrestricted in accordance with
Section 3 or 4 hereof shall be forfeited and shall revert to the Partnership
upon the termination of employment or services with the Partnership, modiv, LLC,
or any of their respective affiliates of the Grantee's employment for Cause.
 

--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” shall mean: (1) Grantee's act of gross
negligence or willful misconduct that has the effect of injuring the business of
the Partnership or its parent, subsidiaries or affiliates, taken as a whole, in
any material respect, (2) Grantee's conviction or plea of guilty or nolo
contendere to the commission of a felony by Grantee, (3) the commission by
Grantee of an act of fraud or embezzlement against the Partnership, its
subsidiaries or affiliates, or (4) Grantee’s willful breach of any material
provision in an employment agreement entered into between Grantee and the
Partnership, modiv, LLC or any of their respective affiliates.
 

6.
Delivery of Restricted Units.

 
Evidence of book entry or unit certificates with respect to the Restricted Units
for which the restrictions have lapsed pursuant to Section 3 or 4 hereof, shall
be delivered to the Grantee as soon as practicable following the date on which
the restrictions on such units have lapsed.
 

7.
Distributions, Voting Rights, Etc.

 
Upon granting of the Restricted Units, the Grantee shall have the rights with
respect to such units provided for in Exhibit D to the Partnership Agreement.
 

8.
Execution of Award Agreement.

 
The Restricted Units granted to the Grantee pursuant to this Agreement shall be
subject to the Grantee's execution and return of this Agreement to the
Partnership within five (5) business days of the Date of Grant.
 

9.
No Right to Continued Employment.

 
Nothing in this Agreement shall interfere with or limit in any way the right of
the Partnership, modiv, LLC, or any of their respective affiliates to terminate
the Grantee's employment or services, nor confer upon the Grantee any right to
continuance of employment or services with the Partnership, modiv, LLC, or any
of their respective affiliates.
 

10.
Withholding of Taxes

 
Prior to the delivery to the Grantee (or the Grantee's estate, if applicable) of
a Restricted Units certificate or evidence of book entry of Restricted Units in
respect of which all restrictions have lapsed, the Grantee (or the Grantee's
estate) shall pay to the Partnership the federal, state and local income taxes
and other amounts as may be required by law to be withheld by the Partnership
(the “Withholding Taxes”) with respect to such Restricted Units, if any.
 

11.
Compliance With Laws.

 
The granting and vesting of Restricted Units, the issuance and delivery of the
Restricted Units, and the payment of money or other consideration allowable
under this Agreement are subject to compliance with all applicable federal and
state laws, rules and regulations (including, but not limited to, state and
federal securities laws and federal margin requirements) and to such approvals
by any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Partnership, be necessary or advisable in connection therewith.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
Nothing in this Agreement shall require the Partnership to issue any Restricted
Units with respect to the Agreement if, in the opinion of counsel for the
Partnership, that issuance could constitute a violation of any applicable laws.
As a condition to the grant or exercise of the Agreement, the Partnership may
require the Grantee (or, in the event of the Grantee’s death, the Grantee’s
legal representatives, heirs, legatees or distributees) to provide written
representations concerning the Grantee’s (or such other person’s) intentions
with regard to the retention or disposition of the Restricted Units and written
covenants as to the manner of disposal of such units as may be necessary or
useful to ensure that the grant, exercise or disposition thereof will not
violate the Securities Act, any other law or any rule of any applicable
securities exchange or securities association then in effect. The Partnership
shall not be required to register any units under the Securities Act or register
or qualify any units under any state or other securities laws.
 

--------------------------------------------------------------------------------

12.
Tax Treatment and Liquidation Value of Restricted Units.

 
The Partnership and each Grantee shall treat each Restricted Unit as a ‘‘profits
interest’’ within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343, as clarified
by Rev. Proc. 2001-43, 2001-34 IRB 191, subject to the terms and conditions as
outlined in the Partnership Agreement.
 

13.
Modification of Agreement.

 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 

14.
Severability.

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 

15.
Governing Law.

 
This Agreement shall be construed, administered and enforced according to the
laws of the State of Delaware; provided, however, no Restricted Units shall be
issued except, in the reasonable judgment of the Partnership, in compliance with
exemptions under applicable state securities laws of the state in which the
Grantee resides, and/or any other applicable securities laws.
 

16.
Successors in Interest.

 
This Agreement shall inure to the benefit of and be binding upon any successor
to the Partnership. This Agreement shall inure to the benefit of the Grantee's
legal representatives. All obligations imposed upon the Grantee and all rights
granted to the Partnership under this Agreement shall be binding upon the
Grantee's heirs, executors, administrators and successors.
 

17.
Resolution of Disputes.

 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules. The arbitration
hearing shall take place in Orange County, California, before a single
arbitrator. Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
 

18.
Notice.

 
Except as otherwise specified herein, all notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given if
personally delivered or if sent by registered or certified United States mail,
return receipt requested, postage prepaid, addressed to the proposed recipient
at the last known address of the recipient.  Any party may designate any other
address to which notices shall be sent by giving notice of the address to the
other parties in the same manner as provided herein.
 

--------------------------------------------------------------------------------

19.
Entire Agreement.

 
This Agreement constitutes the entire understanding between the Grantee and the
Partnership, and supersede all other agreements, whether written or oral, with
respect thereto.
 

20.
Violation.

 
Except as otherwise provided herein, any transfer, pledge, sale, assignment, or
hypothecation of the Agreement or any portion thereof shall be a violation of
the terms of this Agreement and shall be void and without effect.
 

21.
Headings.

 
Paragraph headings used herein are for convenience of reference only and shall
not be considered in construing this Agreement.
 

22.
Specific Performance.

 
In the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the party or parties who are
thereby aggrieved shall have the right to specific performance and injunction in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.
 

23.
Capitalized Terms.

 
As used in this Agreement, capitalized terms that are not defined herein have
the meaning set forth in the Partnership Agreement except where the context does
not reasonably permit.
 

24.
Counterparts.

 
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the Partnership and Grantee have signed this Agreement as of
the set forth above.


RW HOLDINGS NNN OPERATING PARTNERSHIP, LP
 
 
 
By:
RW HOLDINGS NNN REIT, INC.
 
Its:
General Partner
 
 
 
 
By:
/s/ Aaron S. Halfacre
 
Name:  Aaron S. Halfacre
 
Title:  Chief Executive Officer
 



 
/s/ Raymond J. Pacini
 
The Raymond J. Pacini Trust u/a/d
5/3/01, Raymond J. Pacini, Trustee




--------------------------------------------------------------------------------

EXHIBIT A


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE


The undersigned taxpayer (the “Grantee”) hereby elects, pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended, to include in his gross
income for the current taxable year, the excess (if any) of the fair market
value of the property described below over the amount paid for such property (if
any):




1.
The name, address and taxpayer identification number of the undersigned
Recipient are as follows:



Name:
The Raymond J. Pacini Trust u/a/d 5/3/01,
Raymond J. Pacini, Trustee
Address:


             
Social Security Number (TIN):
 
 





2.
The property with respect to which the election is made:



16,029 Class P Units of RW Holdings NNN Operating Partnership
(profits interests per Rev. Procs. 93-27 and 2001-43)




3.
The date on which the property was transferred and the taxable year for which
this election is made are:



 
Date on Which Property Was Transferred: December ___, 2019
 
Taxable Year for Which Election is Made:  2019





4.
The property is subject to the following restrictions: Time and Performance
Based Restrictions





5.
The fair market value at the time of transfer (determined without regard to any
restriction other than a nonlapse restriction as defined in Treas. Reg.
§1.83-3(h)), of such property is:



$0.00 (profits interests per Rev. Procs. 93-27 and 2001-43)




6.
For the property transferred, the undersigned paid: $0.00





7.
The amount to include in gross income is: $0.00



The undersigned Grantee will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than thirty (30) days after the date of transfer of the property.  A copy
of the election also will be furnished to the person for whom the services were
performed.  The undersigned is the person performing the services in connection
with which the property was transferred.  The undersigned Grantee understands
that the foregoing election may not be revoked except with the consent of the
Commissioner, which will only be granted when the Grantee is under a mistake of
fact as to the underlying transaction and when made within 60 days of the date
such mistake of fact first became known to the Grantee.


Dated this ____ day of __________________, 20__
Signature:  






--------------------------------------------------------------------------------